Citation Nr: 1724173	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-12 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from April 1960 to March 1962. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied the claims on appeal.  The Veteran and his spouse testified before the undersigned at an April 2017 video-conference hearing.  A hearing transcript is in the claims file

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2016).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, he was exposed to acoustic trauma during active service, and has experienced symptoms of bilateral hearing loss continuously since separation from service.

2. Resolving all doubt in favor of the Veteran, he was exposed to acoustic trauma during active service, and has experienced symptoms of tinnitus continuously since separation from service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2016); 38 C.F.R.           §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2016).



2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A.       §§ 1101, 1110, 1112, 1131, 1137 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a), including neurological disorders, including sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  

The Veteran, in his August 2010 claim, asserted that the onset of his bilateral hearing loss and tinnitus was in 1963, the year after he separated from service in 1962.  On VA examination in April 2011, the Veteran reported his in-service acoustic trauma to include work as an airplane electrician, where he was exposed to aircraft engine noise on the flight line.  He also reported listening to radar through headsets and training with loud weapons.  During the Veteran's April 2017 Board hearing, the Veteran and his spouse could not respond as to the onset of the Veteran's symptoms of bilateral hearing loss and tinnitus, however, the Veteran's spouse reported that she had known the Veteran for more than 50 years and had always had to yell or repeat herself when speaking to the Veteran.  The Veteran was able to report that he experienced tinnitus during service, while listening to radar with headsets, and thought such was related to the headsets and a normal occurrence. 

The Veteran's service separation form, his DD-214, indicates that he had foreign service, however, there is no military occupational specialty (MOS) listed.  His service personnel records indicate that he was sent to technical training at a Naval Air Station in June 1959.  There is not a chronological listing of the Veteran's posts and responsibilities.  However, the Board concedes that the Veteran experienced acoustic trauma in service as a result of his military duties, as he has offered a consistent description of his in-service noise exposure, which would be feasible of a service member, a technician, at naval stations; and there is no indication that he is not credible.  See Layno.

The Veteran's service treatment records are silent for complaint, treatment, or diagnosis of bilateral hearing loss or tinnitus.  He underwent auditory testing upon enlistment into service in January 1958, during service in April 1960, and upon separation from service in February 1962.  Whisper voice testing was used in January 1958 and April 1960, and the Board notes that whisper voice testing does not provide specific frequency or decibel information in order to precisely evaluate hearing acuity.  While the Veteran underwent audiometric testing in February 1962, the results of such may not be used to compare his hearing acuity upon separation from service with such upon enlistment into service, as the results of the January 1958 whisper voice testing are not precise.  

On VA examination in April 2010, the Veteran's puretone thresholds, in decibels, for the right ear were 20, 15, 25, 65, 70, and 20, 15, 30, 65, 70, for the left ear. Impaired hearing will be considered a disability, in pertinent part, when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater.  38 C.F.R. § 3.385.  As the Veteran demonstrated an auditory threshold in any of the specified frequencies of 40 decibels or greater, he has current bilateral hearing loss that meets the VA requirements for consideration as a disability.  The Veteran reported his in-service and post-service noise exposure and the examiner opined that the Veteran's bilateral hearing loss and tinnitus loss were less likely than not related to service, as he had normal hearing acuity at separation from service, even though noise from aircraft engines and military headsets has been known to cause damage to the auditory system.  

At the time of the April 2010 VA examination, of record was the Veteran's assertion that his bilateral hearing loss and tinnitus began in 1963.  It appears that the examiner did not ask the Veteran to date the onset of his bilateral hearing loss; however, he reported that his tinnitus began 50 years prior, or in 1960.  Thus, the examiner did not consider or address the Veteran's auditory symptoms beginning during or immediately after separation from service and based her negative opinion solely on the Veteran's results of audiometric testing upon separation from service showing normal hearing acuity.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  While the Veteran's testimony during his April 2017 Board hearing as to the onset of his bilateral hearing loss was convoluted and he placed the onset of such in his August 2010 claim as 1963, and not 1962, the year of his separation from service, it is clear to the Board that the Veteran means to assert that he has experienced auditory symptoms since service.  There is no indication that he is not credible in this regard and the Board finds such lay statements as to onset as probative evidence in the current appeal.  See Layno.  Thus, without sufficient consideration of the Veteran's lay statements in this regard, the VA opinion is of little probative value.   

Based on the forgoing, there is probative evidence of current bilateral hearing loss that meets the VA requirements for consideration as a disability and tinnitus, and, resolving all doubt in favor of the Veteran, probative evidence of in-service acoustic trauma and continued auditory symptoms from the time of separation from service to the present.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. § 3.309; 

Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for bilateral hearing loss and tinnitus is warranted.
 

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


